  Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 1 of 12 PageID 1



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                                        CASE NO.:

ANNE DEVRIES,

      Plaintiff,

vs.

TEEN CHALLENGE OF FLORIDA,
INC.
a Florida Not For Profit Corporation

     Defendant.
_________________________________/


                   COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, ANNE DEVRIES (“Plaintiff” or “DEVRIES”), by and through

 undersigned       counsel,   files   this   Complaint   against   Defendant,   TEEN

 CHALLENGE OF FLORIDA, INC. (“Defendant” or “TEEN CHALLENGE”),

 and states as follows:

                                  NATURE OF THE SUIT

        1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to

 recover from Defendant overtime compensation, lost wages including front and

 back pay, liquidated damages, reasonable attorneys’ fees and costs, punitive

 damages, and any other damages permitted by law.
                                              1
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 2 of 12 PageID 2



                   PARTIES, JURISDICTION, AND VENUE

         2.   Plaintiff was an employee who performed administrative support

services on behalf of Defendant in Seminole County, Florida.

         3.   TEEN CHALLENGE is a Florida Not For Profit Corporation located

in Seminole County, Florida, and which, at all times relevant, performed work in

Seminole County, Florida.

         4.   Jurisdiction is proper in this Court, as the claims are brought pursuant

to the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter

“FLSA”), to recover unpaid overtime wages, an additional equal amount as

liquidated damages, to obtain declaratory relief, and reasonable attorneys’ fees and

costs.

         5.   Venue is proper in this Court, as the actions giving rise to this lawsuit

occurred in Seminole County, Florida.

                                FLSA COVERAGE

         6.   At all times material hereto, Defendant was, and continues to be an

“employer” within the meaning of 29 U.S.C. § 203(d).

         7.   At all times material hereto, Plaintiff was an “employee” within the

meaning of the FLSA.

         8.   At all times material hereto, Defendant was Plaintiff’s “employer”

within the meaning of the FLSA.

                                           2
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 3 of 12 PageID 3



      9.       Based upon information and belief, the annual and gross revenue of

Defendant was in excess of $500,000.00 per annum during all times relevant.

      10.      At all times material hereto, Defendant was, and continues to be, an

“enterprise engaged in commerce” or in the production of goods for commerce as

defined by the FLSA.

      11.      At all times material hereto, Defendant was primarily engaged in

providing, among other things, drug/alcohol rehabilitation services, to local and

out of state clients via its business located in Sanford, Seminole County, Florida.

      12.      At all times material hereto, Plaintiff was “engaged in commerce”

within the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor

Carrier Act.

      13.      At all times material hereto, Plaintiff was engaged in the “production

of goods for commerce” and subject to the individual coverage of the FLSA, but

not for purposes of the Motor Carrier Act.

      14.      At all times material hereto, Defendant had two (2) or more employees

handling, selling, or otherwise working on goods or materials that had been moved

in or produced for commerce, such as medicine, furniture, and office equipment

and supplies, but which had come to rest within its location in Seminole County,

Florida.




                                          3
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 4 of 12 PageID 4



                          FACTUAL ALLEGATIONS

      15.    Plaintiff worked for Defendant under the title of Assistant Manager

from May 4, 2020, through May 23, 2020.

      16.    Plaintiff always worked in Seminole County, Florida, and her

activities were at all times controlled and closely supervised by Defendant’s

managers and supervisors.

      17.    Plaintiff had no authority to hire or fire employees of TEEN

CHALLENGE.

      18.    Plaintiff had no authority to discipline employees of TEEN

CHALLENGE.

      19.    Plaintiff had no authority to determine the schedules to be worked by

any employees of TEEN CHALLENGE, or to change the schedules.

      20.    Plaintiff had no authority to set rates of pay for other employees or

agents of TEEN CHALLENGE.

      21.    Plaintiff had no input into performance reviews of other employees

or agents of TEEN CHALLENGE.

      22.    All of Plaintiff’s major decisions had to be cleared in advance by one

of TEEN CHALLENGE’s supervisors.

      23.    Plaintiff was closely monitored by TEEN CHALLENGE’s managers

and supervisors at all times.

                                        4
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 5 of 12 PageID 5



      24.    Plaintiff followed procedures established by TEEN CHALLENGE

and did exactly as she was instructed to do.

      25.    Throughout Plaintiff’s employment, Defendant regularly required

Plaintiff to work in excess of forty (40) hours per week.

      26.    Defendant paid Plaintiff an hourly rate.

      27.    From May 4, 2020, until May 23, 2020, Plaintiff regularly worked

fifty-five (55) or more hours per week for Defendant.

      28.    Defendant failed to pay Plaintiff full and proper overtime

compensation for all hours worked over forty (40) per week during the above-

noted time period, instead paying her nothing at all for such hours during all of her

periods.

      29.    Throughout her employment, Defendant engaged in the illegal

practice of automatically deducting “lunch” hours regardless of whether Plaintiff

actually took a lunch break.

      30.    Additionally, Defendant’s managers arbitrarily changed Plaintiff’s

clocked-in and clocked-out hours in order to avoid paying overtime compensation

for any and all hours worked over 40 hours for the relevant time period.

      31.    As a result, Plaintiff was forced to work “off the clock.”

      32.    When Plaintiff worked more than forty (40) hours in a given work

week, Defendant failed to properly pay her for all overtime hours worked.

                                         5
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 6 of 12 PageID 6



      33.      When Plaintiff received her check and became aware of this illegality,

she immediately objected to Defendant’s Supervisor, Brett Richards (“Mr.

Richards”).

      34.      Pursuant to the FLSA, Plaintiff’s above-noted objections were

“protected activity.” See 29 U.S.C. § 215(a)(3).

      35.      Defendant dismissed Plaintiff’s objections and refused to pay her the

money she is owed.

      36.      Instead, shortly after her objections, Defendant terminated Plaintiff,

in violation of the law.

      37.      There is an extremely close temporal proximity/nexus between

Plaintiff asserting her objections to Defendant’s illegal pay practices and, her

termination.

      38.      Plaintiff has been damaged as a result of Defendant’s retaliation and

termination of her employment.

      39.      As a result of Defendant’s unlawful and retaliatory termination of her

employment, Plaintiff has suffered severe financial loss.

      40.      Plaintiff should have been compensated at the rate of one and one-

half times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of

forty (40) hours per week, as required by the FLSA, throughout her employment.

      41.      Defendant violated Title 29 U.S.C. §207 in that:


                                          6
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 7 of 12 PageID 7



      (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks

            for her period of employment with Defendant;

      (b) No payments or provisions for payment have been made by Defendant

            to properly compensate Plaintiff at the statutory rate of one and one-half

            times Plaintiff’s regular rate for all hours worked in excess of forty (40)

            hours per work week, as provided

            by the FLSA; and

      (c) Defendant failed to maintain proper time records as mandated by the FLSA.

      42.      Prior to violating the FLSA, Defendant did not consult with an

attorney to evaluate whether Plaintiff’s actual job duties and pay structure rendered

her exempt from recovering payment for all overtime worked under the FLSA.

      43.      Prior to violating the FLSA, Defendant did not consult with the DOL

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her

exempt from recovering payment for all overtime worked under the FLSA.

      44.      Prior to violating the FLSA, Defendant did not consult with an

accountant to evaluate whether Plaintiff’s actual job duties and pay structure

rendered her exempt from recovering payment for all overtime worked under the

FLSA.

      45.      Based on the allegations in Paragraphs 42-44, above, Plaintiff is

entitled to liquidated damages, as Defendant has no objective or subjective good


                                           7
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 8 of 12 PageID 8



faith belief that its pay practices were in compliance with the FLSA.

       46.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A. to represent her in the litigation and has agreed to pay the firm a reasonable

fee for its services.

                               COUNT I
                  VIOLATION OF 29 U.S.C. §207 OVERTIME
                           COMPENSATION

       47.    Plaintiff reincorporates and re-alleges paragraphs 1-32, 40-46, above,

as though set forth fully herein, and further alleges as follows:

       48.    Plaintiff is entitled to be paid time and one-half her regular rate of pay

for each hour worked in excess of forty (40) per work week.

       49.    During Plaintiff’s employment with Defendant, Plaintiff regularly

worked overtime hours, but was not paid full and proper time-and-one-half

compensation for all hours worked.

       50.    Plaintiff was not an exempt employee as defined by the FLSA, and

was instead an hourly-paid, non-exempt employee as defined by the FLSA.

       51.    As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay Plaintiff time and one half her regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more work weeks, Plaintiff

has suffered damages in addition to incurring reasonable attorneys’ fees and costs.

       52.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

                                           8
 Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 9 of 12 PageID 9



entitled to liquidated damages.

      WHEREFORE, Plaintiff respectfully requests that judgment be entered

in her favor against Defendant, and that this Court:

             a. Declare, pursuant to the FLSA that the acts and practices

                complained of herein are in violation of the maximum hour

                provisions of the FLSA;

             b. Award Plaintiff overtime compensation in the amount due to her

                for time worked in excess of forty (40) hours per work week;

             c. Award Plaintiff liquidated damages in an amount equal to the

                overtime award;

             d. Award Plaintiff reasonable attorney’s fees and costs and expenses

                of the litigation pursuant to 29 U.S.C. §216(b);

             e. Award Plaintiff pre-judgment interest; and order any other and

                further relief that the Court deems just and proper.

                       COUNT II
  UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

      53.    Plaintiff reincorporates and re-alleges Paragraphs 1 through 46,

above, as though set forth fully herein, and further alleges as follows:

      54.    Plaintiff objected to Defendant’s illegal pay practices throughout her

employment and on May 23, 2020 and asserted violations of the FLSA.

      55.    On May 23, 2020, Defendant illegally terminated Plaintiff from her
                                          9
Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 10 of 12 PageID 10



employment in violation of 29 U.S.C. § 215(a)(3).

      56.    Plaintiff was terminated for no other reason than her objections to

Defendant’s illegal pay practices.

      57.    As a result of Defendant’s intentional, willful, and unlawful actions,

Plaintiff has suffered damages, including but not limited to lost wages, lost

benefits, lost employment status, as well as humiliation, pain and suffering, and

other monetary and non-monetary losses.

      58.    The retaliatory firing provision of the FLSA states that “it shall be

unlawful for any person ... to discharge or in any other manner discriminate against

an employee because such employee has filed any complaint ... under or related to

this [Act].” 29 U.S.C. § 215(a)(3).

      59.    In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th

Cir. 1989), the Court held that “Congress sought to secure compliance with the

substantive provisions of the labor statute by having ‘employees seeking to

vindicate rights claimed to have been denied,’ and lodge complaints or supply

information to officials regarding allegedly substandard employment practices and

conditions. The anti-retaliation provision of the FLSA was designed to prevent

fear of economic retaliation by an employer against an employee who chose to

voice such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361

U.S. 288, 292 (1960)).


                                         10
Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 11 of 12 PageID 11



      WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

favor against Defendant:

                 a. Declaring, pursuant to 29 U.S.C. §215(a)(3), that the acts and

                 practices complained of herein are in violation of the FLSA;

                 b. Awarding Plaintiff lost/back wages since the date of her

                 termination;

                 c. Awarding Plaintiff liquidated damages in an amount equal to the

                 back wages award;

                 d. Awarding Plaintiff reasonable attorney’s fees and costs and

                 expenses of the litigation pursuant to 29 U.S.C. §216(b);

                 e. Awarding Plaintiff pre-judgment interest;

                 f. Ordering any other further relief the Court deems just and proper.

                                  JURY DEMAND
       Plaintiff demands trial by jury on all issues so triable as a matter of

right by jury.




                      [This space was left intentionally blank]




                                          11
Case 6:21-cv-00133-JA-LRH Document 1 Filed 01/19/21 Page 12 of 12 PageID 12



     DATED this 19th day of January, 2021.

                                  Respectfully Submitted,

                                  /s/Noah E. Storch
                                  Noah E. Storch, Esq.
                                  Florida Bar No. 0085476
                                  RICHARD CELLER LEGAL, P.A.
                                  10368 W. SR 84, Suite 103
                                  Davie, Florida 33324
                                  Telephone: (866) 344-9243
                                  Facsimile: (954) 337-2771
                                  E-mail: noah@floridaovertimelawyer.com

                                  Trial Counsel for Plaintiff




                                     12
